Citation Nr: 0633368	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE




REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2004 rating decision by 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran currently has a diagnosis of hepatitis C.  The 
veteran claims that he has hepatitis due to a blood 
transfusion in service or due to being exposed to enemy blood 
during combat.  The evidence shows that the veteran engaged 
in combat with the enemy, as he was awarded the Combat 
Infantry Badge (CIB).  Thus, his assertion that he came in 
contact with enemy blood is deemed to be credible.  See 
38 U.S.C.A. § 1154(b).  The veteran's treating physician has 
offered various statements as to the etiology of the 
veteran's hepatitis C.  In a January 2003 statement, he 
stated that the veteran's hepatitis could have come from his 
intravenous drug abuse decades ago or from a transfusion in 
1986.  In October 2004, that same physician reported that the 
veteran only used drugs 3 times and that the drugs were 
administered by a physician in his office using a sterile 
syringe and needle.  He reported that the veteran was exposed 
to a large amount of enemy blood on the battlefield.  He 
concluded that based on the veteran's history that his 
hepatitis was contracted in Vietnam on the battlefield.  

The record shows that the veteran has a long-standing history 
of drug abuse.  The Board finds that an opinion which takes 
into consideration the veteran whole history should be 
obtained.  The Board notes that the veteran is service-
connected for PTSD as a result of his combat service.  It is 
unclear whether the veteran's service-connected PTSD caused 
the veteran's drug abuse which caused the veteran's hepatitis 
C.  The requested opinion should also address the 
relationship, if any, between the veteran's intravenous drug 
abuse, his service-connected PTSD, and the diagnosis of 
hepatitis C.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination to determine the 
approximate onset date and etiology of his 
hepatitis C.  The claims folder must be 
made available to the clinician for review 
before the examination.  Following a 
review of the relevant medical records in 
the claims file, to include the service 
medical records; and post-service medical 
records that include a history drug abuse, 
obtaining a medical history from the 
veteran, and any clinical or laboratory 
examinations deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's 
hepatitis C began during service or is 
causally linked to some incident of active 
duty, to exposure to blood while in 
Vietnam versus a post-service etiology, to 
include a blood transfusion or any history 
of drug abuse.

The physician should also state whether it 
is at least as likely as not that the 
veteran's drug abuse is related to, or 
caused by his service-connected PTSD.  

The physician should then state whether it 
is as likely as not that the veteran's 
drug use caused the veteran's hepatitis C.

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed causal 
relationship, whereas "less likely" would 
weigh against the claim.

If the requested medical opinion cannot be 
provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, he 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


